GARTH, Circuit Judge,
dissenting:
Chief Judge Seitz’s attempt, laudable in itself, to enable the parties involved in a complex controversy to forge a lasting and equitable peace, stands on untenable footing. The limited jurisdiction that federal courts possess does not encompass the enforcement of consent judgments against or in favor of parties whose rights the court had no power to adjudicate in an involuntary proceeding. Because a majority of this court holds otherwise, I respectfully dissent.
I.
The appeal taken by the University of Pennsylvania in this case asserts that the district court had no subject matter jurisdiction to adjudicate any dispute between the University and the Committee “or to interpret, enforce, or modify agreements between them.” (Br. 19). Chief Judge Seitz reads the University’s position as disclaiming federal question jurisdiction as of 1976: “The University contends that the district court lacked federal question jurisdiction in 1976 because HUD filed an environmental impact statement dated in that year.” (Maj. op. at 1538). He also understands the University’s argument to be that “the district court had no subject matter jurisdiction to enter the 1980 Consent Decree because its terms incorporated essentially state law relief.” (Id.) While it is true that both arguments can be characterized as Chief Judge Seitz has reported them, they are in substance no more than subordinate elements of the University’s overall contention that no federal question giving the district court jurisdiction has ever been raised as to the University, and that the consent decrees cannot be enforced with respect to the University because they are outside the court’s jurisdictional power. The thrust of the University’s position is captured by the following three statements which appear in its brief:
Neither the Sansom Committee nor any of the parties has ever raised a federal question vis-a-vis the University, nor has a federal question of any kind been raised since the University became a party to the settlement of this litigation.
The only conceivable explanation for federal court adjudication of disputes of this nature would be premised on an extension of the concepts of pendent or ancillary jurisdiction, i.e., that the University could properly be joined as a pendent party in January of 1981 in order to resolve the pre-existing litigation. No such extension of these doctrines can be justified.
*1547(Br. of University at 20, 21 (footnote omitted)). The University concludes its jurisdictional argument stating:
The present disputes, all of which involve interpretations of agreements between the Sansom Committee and the University (or efforts to modify the terms of such agreements), cannot be made a subject of that Court’s enforcement power if they are outside its jurisdictional power.
(Br. of University at 26 (footnote omitted)). I agree.
A.
A consent judgment is a judicial act, in which the court adjudicates the plaintiff’s right of recovery and the extent of it, both of which are essential elements of the judgment. Pope v. United States, 323 U.S. 1, 12, 65 S.Ct. 16, 22, 89 L.Ed. 3 (1944); see United States v. Swift & Co., 286 U.S. 106, 115, 52 S.Ct. 460, 462, 76 L.Ed. 999 (1932). The court does not determine the merits of the dispute, but its entry of a decree constitutes an adjudication between the parties. Swift & Co. v. United States, 276 U.S. 311, 327, 48 S.Ct. 311, 315, 72 L.Ed. 587 (1928).
A court’s authority to enter a consent decree where the plaintiff seeks to enforce a federal statute comes only from the statute that the decree is intended to enforce. System Federation No. 91 v. Wright, 364 U.S. 642, 651, 81 S.Ct. 368, 373, 5 L.Ed.2d 349 (1961). Within the confines of this authority a court has broad power to adopt as its own judgment or decree a contractual agreement into which the parties have entered and which is tailored to the necessities of a particular case. Handler v. SEC, 610 F.2d 656, 659 (9th Cir.1959). The guiding principle in adopting a decree is that it further the purpose of the statute to be enforced. System Federation, supra, 364 U.S. at 651, 81 S.Ct. at 373; Citizens for a Better Environment v. Gorsuch, 718 F.2d 1117, 1125 (D.C.Cir.1983); United States v. Motor Vehicle Mfrs. Ass’n, 643 F.2d 644, 650 (9th Cir.1981).
Indeed, the consent decree may even prescribe relief beyond that authorized by the statute. Swift & Co. v. United States, 276 U.S. 311, 328-30, 48 S.Ct. 311, 315-316, 72 L.Ed. 587 (1928). But there is a crucial distinction between an attack on the scope of relief contained in the decree and a contention that the court was without jurisdiction to adopt the decree in the first instance: between an “error of decision,” which does not render a consent judgment void, and the “want of power to decide,” which renders any judgment entered void and open to collateral attack. Id. at 330, 48 S.Ct. at 316. The court’s power to grant relief broader than that authorized by the statute only exists if it has acquired jurisdiction of the subject matter and the parties. Id. at 326, 48 S.Ct. at 315. Persons cannot by consent give the court jurisdiction over the subject matter, Neirbo v. Bethlehem Corp., 308 U.S. 165, 167, 60 S.Ct. 153, 154, 84 L.Ed. 167 (1939); Rickerson v. Jones, 515 F.2d 918, 923 n. 7 (3d Cir.1977); see Insurance Corp. of Ireland v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702, 102 S.Ct. 2099, 2104, 72 L.Ed.2d 492 (1982), although they may be consenting to judgment bind their persons to its jurisdiction, “if when the court acts jurisdiction has been obtained.” Pacific R.R. v. Ketchum, 101 U.S. 289, 198, 25 L.Ed. 932 (1879). Moreover, this admonition exists side-by-side with the rule that “[pjarties to a suit have the right to agree to anything they please in reference to the subject matter of their litigation, and the court, when applied to, will ordinarily give effect to their agreement, if it comes within the general scope of the case made by the pleadings.” Id. at 297, 25 L.Ed. 932.
The majority’s disposition of this case ignores the fundamental distinction made in the seminal consent decree cases. A court’s power to enter a consent decree flows from the same font of jurisdiction as does its power to enter an involuntary decree (that is, a decree which is not the product of the parties’ consent). That power exists only if the court has the initial authority to adjudicate the rights of those parties whom it binds to its judgment. As earlier noted, that power cannot be conferred by consent; it is given by the Constitution and implementing statutes as enacted by Congress. Nor does it avail a party to argue that another’s “consent” to the *1548subject matter jurisdiction of a court can then estop the “consenting party” from challenging the federal court’s jurisdiction. Rubin v. Buckman, 727 F.2d 71 at 72 (3d Cir.1984). Thus, unless a court has subject matter jurisdiction over the entire dispute between the parties who have consented to enter into a “consent agreement,” it cannot adopt that agreement as a “judicial act” and thereby dignify it by the judge’s signature as a consent judgment.1
Accordingly, the cases holding that a consent decree can afford further relief affecting a wider scope of activities than could relief authorized by the statute sued upon, e.g., Swift & Co. v. United States, 276 U.S. 311, 328-30, 48 S.Ct. 311, 315-316, 72 L.Ed. 587 (1928); Citizens for a Better Environment v. Gorsuch, 718 F.2d 1117, 1174-77 (D.C.Cir.1983); Larsen v. Sielaff 702 F.2d 116, 117-19 (7th Cir.), cert. denied, — U.S. -, 104 S.Ct. 372, 78 L.Ed.2d 330 (1983), are of no relevance in our consideration of the power of the district court to adjudicate the rights of the University of Pennsylvania in the instant controversy. Rather, the question on which we must focus at the outset is whether the district court in the first instance had the power to enter judgment against a nonparty to the litigation, who nevertheless was concededly a party to the consent agreement which the plaintiff Committee now seeks to enforce.2
In general a court has no jurisdiction to determine the rights of nonparties to the litigation. SEC v. Investors Security Corp., 560 F.2d 561, 568 (3d Cir.1977).3
Where a court would be without power to enter judgment against a person because that person could not be made a party to the litigation, the court cannot bind that person to a consent decree. Washington v. Penwell, 700 F.2d 570, 574 (9th Cir.1983).4 See also Metropolitan Housing Devel. Corp. v. Village of Arlington Heights, 469 F.Supp. 836, 854-55 (N.D.Ill.1979) (consent does not empower court to order relief which it would not otherwise have the power to order and which the parties could not *1549themselves otherwise contract to perform), aff'd, 616 F.2d 1006 (7th Cir.1980).
In this ease, the University was never a party to the litigation. Twice the University moved to intervene; twice it was rebuffed.5 Indeed, the motion to dismiss for failure to join an indispensable party (the University), which was made by the defendants in the original action, was denied. Sansom Committee v. Lynn, 366 F.Supp. 1271, 1280-81 (E.D.Pa.1973). The “settlement agreement and consent decree” made on December 18, 1980, by and among the Committee, the RDA, and the University, explicitly stated that the University “is not a party to this litigation but is a party to the settlement of this litigation.” (App. A-55).
Moreover, the University could not have been made a party to the litigation, for the district court would have had no basis, short of formal intervention, for exercising subject matter jurisdiction over the Committee’s claim against the University. As is contended by the University and not disputed by the Committee, there would be neither diversity nor federal question jurisdiction over such a claim. See University’s Br. at 17. As both agree, there was federal question jurisdiction over the Committee’s main claims against HUD, the RDA, and their respective officers, based on the National Housing Act and NEPA. San-som Committee v. Lynn, 366 F.Supp. 1271, 1278 (E.D.Pa.1973). It is on that basis, and that basis alone, that the Committee asserts that the district court had ancillary or pendent-party jurisdiction over any dispute between the Committee and the University, by virtue of the “core” federal claim.
B.
Whether a court has jurisdiction over a non-federal claim between non-diverse parties is determined by a two-stage analysis, as set forth in Owen Equipment Co. v. Kroger, 437 U.S. 365, 98 S.Ct. 2396, 57 L.Ed.2d 274 (1978), and Aldinger v. Howard, 427 U.S. 1, 96 S.Ct. 2413, 49 L.Ed.2d 276 (1976). First, there must be an inquiry into whether the Constitution gives the court power to adjudicate the dispute, for which the test is whether the claims present a “common nucleus of operative fact ... such that [a plaintiff] would ordinarily be expected to try them all in one judicial proceeding.” United Mine Workers v. Gibbs, 383 U.S. 715, 725, 86 S.Ct. 1130, 1138, 16 L.Ed.2d 218 (1966). Second,
there must be an examination of the posture in which the nonfederal claim is asserted and of the specific statute that confers jurisdiction over the federal claim, in order to determine whether “Congress in [that statute] has ... expressly or by implication negated” the exercise of jurisdiction over the particular nonfederal claim.
Owen Equipment, supra, 437 U.S. at 373, 98 S.Ct. at 2402 (quoting Aldinger, supra, 427 U.S. at 18, 96 S.Ct. at 2422). In making this second inquiry, “the context in which the nonfederal claim is asserted is crucial.” Id. at 376, 98 S.Ct. at 2404. The Owen Court noted the typical instances in which ancillary jurisdiction has been held to exist — claims by third parties who were brought into court by the original parties, or claims of person interested in a fund or property in the possession of the court. 437 U.S. at 375-76 & n. 18, 98 S.Ct. at 2403-2404 & n. 18. Such claims included intervention as of right. Id. at 375 n. 18, 98 S.Ct. at 2403 n. 18.
Before Owen and Aldinger, it had been held that a federal court has jurisdiction— ancillary jurisdiction — over actions to aid or effectuate its prior decrees, regardless of whether the court would have jurisdiction over the claim were it an original action. Dugas v. American Surety Co., 300 U.S. *1550414, 428, 57 S.Ct. 515, 521, 81 L.Ed. 720 (1937); Local Loan Co. v. Hunt, 292 U.S. 234, 239, 54 S.Ct. 695, 697, 78 L.Ed. 1230 (1934); Root v. Woolworth, 150 U.S. 401, 410-12, 14 S.Ct. 136, 138-139, 37 L.Ed. 1123 (1893). This rule was “subject to the qualification that the relief be not of a different kind or on a different principle.” Dugas, supra, 300 U.S. at 428, 57 S.Ct. at 521.
This line of cases, however — cases which are limited to instances in which a court asserts jurisdiction to aid or effectuate its earlier decree — cannot support the exercise of jurisdiction to adjudicate the rights of the Committee vis-a-vis the University, where, as here, there is no prior judgment that the 1980 “consent decree” is necessary to effectuate. Instead, the 1980 decree (and by extension, the 1982 decree) is the very judgment sought to be effectuated by the adjudication of the University’s rights via the same judgment. Such bootstrapping of jurisdiction extends the Dugas-Local Loan-Root line beyond its logical parameters. Thus, even if a district court would have ancillary jurisdiction to adjudicate the rights of third-party nonlitigants who are interfering with a pre-existing consent decree, see New York State Ass’n for Retarded Children, Inc. v. Carey (NYSARC II), 466 F.Supp. 479, 482 (E.D.N.Y.1978), aff'd, 612 F.2d 644 (2d Cir.1979); New York State Ass’n for Retarded Children, Inc. v. Carey (NYSARC I), 438 F.Supp. 440, 446-47 (E.D.N.Y.1977) (alternative holding); cf. Local Loan, supra (ancillary jurisdiction over nonparty interfering with involuntary decree); but see Sea Ranch Ass’n v. California Coastal Comm’n, 552 F.Supp. 241, 247-48 n. 27 (N.D.Cal.1982) (questioning NYSARC I & II in the wake of Owen Equipment); C. Wright & A. Miller, Federal Practice & Procedure § 3523 (1980 Supp.) (same), it does not follow that a federal district court would have subject matter jurisdiction to create a consent decree in a controversy such as the one which is presented here, where no pre-existing judgment was ever entered.
Furthermore, in light of Owen and Ald-inger such an extension would be improper. It is difficult to identify what a court is to examine in applying the Gibbs “common nucleus” test here, since the Committee never asserted a claim against the University nor identified one in either agreement, nor did the University assert any claims. All that the University declared in the 1980 agreement was that it “alleges it has rights under a redevelopment contract affecting the herein named properties.” (App. A-55). The Committee’s federal claims alleged that the redevelopment plans violated federal law. It is true that the redevelopment plans at issue involved the University to the extent that the plans contemplated the University’s acquisition of redevelopment rights. Thus there could appear to be a “common nucleus of operative facts” underlying these two sets of interests — one set asserted as a reason for joining the settlement agreement and one set asserted in an adversarial claim. The University’s interest in adjudicating the federal claims was a practical one; invalidation of the plan would implicate its rights under the contract. Its rights were thus dependent, at least in part, upon the disposition of the federal claims.
It remains whether this interest is sufficient under the Gibbs test to constitute a claim that ordinarily would be expected to be tried in the same proceeding. This question need not be answered if the statutory phase of the analysis reveals that Congress did not intend that federal jurisdiction include it.
The statute that confers jurisdiction on district courts to hear federal claims is 28 U.S.C. § 1331. That section allows courts to adjudicate “all civil actions arising under the Constitution, laws, or treaties of the United States.” In construing the diversity-jurisdiction statute (28 U.S.C. § 1332), the Court in Owen Equipment, supra, stated that claims by third parties “typically” support ancillary jurisdiction when such a person’s “rights might be irretrievably lost unless he could assert them in an ongoing action in a federal court.” 437 U.S. at 376, 98 S.Ct. at 2404. The claims include compulsory counterclaims, impleader, cross-claims, and intervention as of right. *1551Id. at 375 n. 18, 98 S.Ct. at 2403 n. 18. However, the same considerations that informed the Supreme Court’s construction of the diversity jurisdiction statute also counsel against expansive pendent-party federal question jurisdiction. For, as the Court noted in Aldinger v. Howard, supra, 427 U.S. at 17, 96 S.Ct. at 2421, when considering a claim of “pendent party” jurisdiction,6 of which the claim here is a species, “[T]he reach of the statute conferring jurisdiction should be construed in light of the scope of the cause of action as to which federal judicial power has been extended by Congress.”
The federal cause of action here as pleaded in the plaintiff’s complaint was a challenge to the performance by public agencies of their duties under the National Housing Act and the National Environmental Policy Act. The University was involved, if at all, only as the named redevel-oper under its contract with the RDA (it was the only redeveloper after 1973). Thus the University’s rights and duties were purely contractual, as stipulated in the settlement agreement, see supra. The Committee has not pointed to any provision of the National Housing Act or National Environmental Policy Act that indicates that Congress intended that the adjudication of the duties of public agencies under these statutes be affected by the purely contractual rights of third-party redevelopers.7
The implication of these considerations becomes even more clear when we examine whether Congress ever intended that jurisdiction extend to claims involving persons who were never made party to the litigation. As has been stressed several times so far, the University was never a party to the litigation; its motions to intervene (both as-of-right and by permission) as a defendant were twice denied; it was held not indispensable; and the very consent agreement that purported to “confer” juris*1552diction recognized by its own terms that the University “is not a party to this litigation.”
Moreover, the statement of the University’s interest in, that 1980 agreement does not support jurisdiction premised on a consented-to intervention. It may be that parties to a consent judgment could stipulate facts showing that a party was an intervenor of right under Fed.R.Civ.P. 24(a) — either that a federal statute confers an unconditional right to intervene, see E.E.O.C. v. AT & T, 506 F.2d 735, 739-40 (3d Cir.1974) (requirement for intervention of right under Rule 24(a)(1)), or that the party claims an interest relating to the property or transaction that is the subject of the action, that the disposition may as a practical matter impair his ability to protect that interest, and that his interests are not adequately represented by others, see Pennsylvania v. Rizzo, 530 F.2d 501, 504 (3d Cir.) (requirements for establishing right to intervene under 24(a)(2)), cert. denied, 426 U.S. 921, 96 S.Ct. 2628, 49 L.Ed.2d 375 (1976). Intervention as of right needs no independent federal jurisdictional grounds. See Owen, 437 U.S. at 375 n. 18, 98 S.Ct. at 2403 n. 18; C. Wright & A. Miller, Federal Practice & Procedure § 1917 (1972). However, the stipulation of facts contained in the 1980 agreement is plainly insufficient to support a holding of a right to intervene, much less consent to intervention by the other parties.
II.
Thus, it is clear that no subject matter jurisdiction and no ancillary or pendent-party jurisdiction exists with respect to any claim made by the Committee which implicates the University of Pennsylvania in the present controversy. Accordingly, the district court was without power to adjudicate any rights affecting the University of Pennsylvania and could not, therefore, exercise its power by adding its signature or imprimatur to a purely contractual agreement between these parties. Instead, as noted, the parties’ rights under the consent agreements of 1980 and 1982 are contractual only, and thus may only be enforced as such. See Note, The Consent Judgment as an Instrument of Compromise and Settlement, 72 Harv.L.Rev. 1314, 1322 (1959), and note 3 supra.
Because the majority of the court has given effect to a judgment which the district court had no power to enter, I respectfully dissent.

. To the extent the issue raised by the University is one of whether there existed a “case or controversy” within the meaning of Article III as to the University, that issue is foreclosed from our consideration on collateral attack of the consent judgment; it is cognizable only on direct appeal of the judgment. Swift & Co. v. United States, 276 U.S. 311, 326, 48 S.Ct. 311, 315, 72 L.Ed. 587 (1977); Coalition of Black Leadership v. Cianci, 570 F.2d 12, 15 (1st Cir.1978).


. The fact that the district court — a court of limited jurisdiction — may have no authority to enforce the agreements into which the Committee and the University of Pennsylvania entered (one of which ran to hundreds of pages, including exhibits such as plot plans, blueprints, design specifications, etc.), does not mean that either of them is released from any obligation imposed by that agreement. To the contrary, here we address only the forum in which such a controversy may be entertained. If the federal court has no subject matter jurisdiction over this dispute, as I contend that it does not, the parties may nevertheless bring their action in a state court — as they would any other action on contract which seeks to enforce contractual undertakings or obligations. The courts of the Commonwealth of Pennsylvania have plenary jurisdiction over such actions and stand ready to adjudicate controversies such as this one, which is no more than a routine action on a contract, or as it was characterized by the University during oral argument before this court, a “code of federal regulations for that one block [the 3400 block of Sansom Street].” (Transcript of oral argument at 4).


. To bind to its judgment strangers to the litigation a court must use its extraordinary powers. See General Building Contractors Ass’n v. Pennsylvania, 458 U.S. 375, 401, 102 S.Ct. 3141, 3155, 73 L.Ed.2d 835 (1982). Such powers are granted by the All Writs Act, 28 U.S.C. § 1651 (1982). United States v. New York Telephone Co., 434 U.S. 159, 98 S.Ct. 364, 54 L.Ed.2d 376 (1977). But the power cannot be exercised unless the court possesses independently granted subject matter jurisdiction over the dispute, since the All Writs Act does not itself provide such a grant. Id. at 188 n. 19, 98 S.Ct. at 380 n. 19 (Stevens, J., dissenting in part); Goodbar v. Banner, 599 F.2d 431, 434 (C.C.P.A.), cert. denied, 444 U.S. 927, 100 S.Ct. 267, 62 L.Ed.2d 184 (1979); see United States v. Christian, 660 F.2d 892, 984 (3d Cir.1981).


. A court may bind to an involuntary judgment those who are the parties’ privies, as defined by Fed.R.Civ.P. 65(d), see 7-part 2 Moore's Federal Practice j[ 65.13 (2d ed. 1984), and so may also bind such privies to a consent decree. Cornelius v. Hogan, 663 F.2d 330, 334-35 (1st Cir.1981). No claim was ever advanced before this court that the University was a privy of any party to the litigation.


. The University moved to intervene of right, for the limited purpose of requesting that the district court order the plaintiffs to post a security fund. This motion was denied. Sansom Committee v. Lynn, No. 73-1444 (E.D.Pa. March 1, 1974) (Docket Entry No. 48). The University’s second motion was for intervention as a party defendant to appear at a hearing on a preliminary injunction to enjoin the demolition of certain properties. The district court denied this motion, without prejudice to its later renewal. Sansom Committee v. Lynn, No. 73-1444 (E.D.Pa. July 30, 1974) (Docket Entry No. 62).


. Both ancillary and pendent jurisdiction may be defined as the extension of federal jurisdiction to the resolution, by a court that has subject matter jurisdiction over a federal claim, of a state-law claim arising between citizens of different states.
The term "ancillary” or "ancillary jurisdiction” describes those claims that are so closely related to the main claim that the court will adjudicate them regardless of the absence of a separate basis of subject matter jurisdiction. See Wright and Miller, Federal Practice and Procedure: Jurisdiction § 3523 (1975). “Pendent jurisdiction” permits a plaintiff, in appropriate circumstances, to join with his federal claim a related state claim over which the court had no independent basis of subject matter jurisdiction. See Wright and Miller, supra at § 3567 (1975). The doctrines of ancillary and pendent jurisdiction are distinguishable in that pendent claims are asserted by plaintiffs in their complaints and ancillary claims usually are asserted after the complaint is filed by one other than the plaintiff. See Aldinger v. Howard and Pendent Jurisdiction, 77 Colum.L.Rev. 127, 128 n. 5 (1977).
Corporacion Venezolana de Fomento v. Vintero Sales, 477 F.Supp. 615, 622 n. 13 (S.D.N.Y.1979).
"Pendent-party" jurisdiction is the name given to an extension of jurisdiction to the joinder of additional parties — as distinct from additional claims — with respect to whom there is no independent basis of federal jurisdiction. Aldinger v. Howard, 427 U.S. 1, 6, 96 S.Ct. 2413, 2416, 49 L.Ed.2d 276 (1976); see generally Currie, Pendent Parties, 45 U.Chi.L.Rev. 753 (1978).
As I maintain infra, I am in agreement with the majority that although the Committee argues and analyzes the jurisdictional question in terms of pendent and ancillary jurisdiction, those doctrines are inapposite. See maj.op. at 1538, n. 4.


. Giving the most favorable reading to the "surviving" claims — that is, the claims that were still viable after the district court’s 1973 order dismissing the plaintiff's challenge to the federal agencies’ actions — the majority opinion points to only matters involving the federal agencies as support for the majority's contention that federal question jurisdiction continued. The claims to which Chief Judge Seitz’s majority opinion points are set out at typescript page 1539 and involve no more than charged violations by RDA and HUD with respect to failing to hold certain hearings, failing to seek approval of government bodies, failing to assure conformity with community and regional plans, and failing to provide adequate relocation. Judge Becker, in his concurring opinion, aptly observes that essentially the remaining claims involve only “A scramble over who is entitled to buy houses at bargain-basement prices from the RDA ---- The outcome of this donnybrook does not directly involve any question of federal law." (Cone. op. at 1541)
It is significant that none of these claims involves the University of Pennsylvania, nor could any of them support adjudication of a controversy between the Committee on the one hand and the University on the other.